NO. 07-10-00076-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

MAY
13, 2010
 

 
SAMUEL SOLIS, APPELLANT
 
v.
 
RONALD J. OSELETTO AND SHERRI OSELETTO, INDIVIDUALLY AND AS NEXT FRIEND OF
ZACHARRY OSELETTO AND ZANE OSELETTO, MINORS, APPELLEES

 

 
 FROM THE 46TH DISTRICT COURT OF HARDEMAN
COUNTY;
 
NO. 10,273; HONORABLE DAN MIKE BIRD, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
 
Appellant,
Samuel Solis, has filed a motion seeking withdrawal of his notice of
appeal.  We construe this motion as
appellant’s motion to dismiss appeal.  See
Tex. R. App. P. 42.1(a)(1).  No decision of
this Court having been delivered to date, we grant the motion.  Accordingly, the appeal is dismissed.  Id. 
All costs related to this appeal are assessed against appellant. See
Tex. R. App. P. 42.1(d).  If dismissal will prevent appellees
from seeking relief to which they would otherwise be entitled, the Court
directs appellees to file a timely motion for
rehearing.  No motion for rehearing from
appellant will be entertained.
 
 
                                                                                                Mackey K. Hancock
                                                                                                            Justice